DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 11 and 17 of U.S. Patent No. 11,360,318. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 in the current application are broader in all respects than claims 4, 11 and 17 of US Patent No. 11,360,318.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963). Claims 1, 8 and 15 in the current application are broader in all respects than claims 4, 11 and 17 of US Patent No. 11,360,318.
Below is a table indicating the corresponding relationship between claims 1, 8 and 15 of the current application and claims 4, 11 and 17 of US Patent No. 11,360,318.
Current Application
U.S. Patent: 11,360,318
1
4
8
11
15
17


To perform analysis required, claim 1 of the current application is compared to claim 4 of U.S. Patent No. 11,360,318.
Claim 1: Current Application
Claim 4: U.S. Patent No. 11,360,318




As seen in the analysis above, claim 1 of the current application is clearly broader than claim 4 of U.S. Patent No. 11,360,318. Therefore, claim 1 is properly subject to ODP rejection.
 	Similarly, ODP rejection can be shown for claims 8 and 15 of the current application, as limitations in claims 8 and 15 are similarly recited as the limitations in the conflicting claims 11 and 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Border et al. (US 2012/0212398) teaches a method, comprising:
retrieving personal information relating to a user of a head-worn computer ([0480] describes the content for the local advertisement may be determined based on the user's personal information and that the user's information is made available to a web application, an advertising facility; [0484]: wearer may want to get information about a place in which the user may be present at a particular time such as during driving, walking, jogging and the like. If the wearer is interested in real estate, information about buildings within the user's field of view that are available for rent or purchase is presented to the user; fig. 119 and [0917]: identify objects of interest to the user in the user's field of view);
receiving digital content associated with a geo-spatial location (coffee shop/building/geo-located) of a physical structure, wherein the digital content comprises an advertisement ([0484]: wearer may want to get information about a place in which the user may be present at a particular time such as during driving, walking, jogging and the like. If the wearer is interested in real estate, information about buildings within the user's field of view that are available for rent or purchase is presented to the user; fig. 119 and [0917]: identify objects of interest to the user in the user's field of view; [0467] describes local advertisements may be stored on a server that contains geo-located local advertisements, and these advertisements may be delivered to the wearer individually as the wearer approaches a particular location. The geographic location may be a city, a part of the city, a number of blocks, a single block, a portion of the street, sidewalk, and the like, representing regional, local, hyper-local areas; [0475] describes the wearer may receive advertisements and offers automatically or based on request regarding current deals, promotions and events in the interested location such as a nearby shopping store; [0476] describes when a user is walking by a coffee shop, and based on user's proximity to the shop, an advertisement showing the store's brand is displayed to the user; [0473] describes when the wearer is food shopping, advertisement providing facilities may be providing information to the wearer in association with the products in the wearer's proximity; [0478] describes the local advertisement may be associated with a physical aspect of the user's view of the surrounding environment. The local advertisement may also be displayed as an augmented reality advertisement wherein the advertisement is associated with a physical object of the surrounding environment, e.g. a local advertisement may be associated with a physical billboard as described in fig. 18. In embodiments where the advertisement is associated with an object in the user’s view of the surrounding environment, the advertisement may remain associated with or in proximity to the object even as the user turns his head. For example, if an advertisement, such as the coffee cup as described in fig. 19, is associated with a particular building, the coffee cup advertisement may remain associated with and in place over the building even as the user turns his head to look at another object in his environment; [0480] describes the content for the local advertisement may be determined based on the user's personal information; it should be noted that based on the user’s preferences, the points of interest relevant to the user based on his interest will be selected for advertisement); 
detecting, via one or more sensors of the wearable head device, the physical structure ([0484]: wearer may want to get information about a place in which the user may be present at a particular time such as during driving, walking, jogging and the like. If the wearer is interested in real estate, information about buildings within the user's field of view that are available for rent or purchase is presented to the user; fig. 119 and [0917]: identify objects of interest to the user in the user's field of view; [0467] describes local advertisements may be stored on a server that contains geo-located local advertisements, and these advertisements may be delivered to the wearer individually as the wearer approaches a particular location. The geographic location may be a city, a part of the city, a number of blocks, a single block, a portion of the street, sidewalk, and the like, representing regional, local, hyper-local areas; [0475] describes the wearer may receive advertisements and offers automatically or based on request regarding current deals, promotions and events in the interested location such as a nearby shopping store; [0476] describes when a user is walking by a coffee shop, and based on user's proximity to the shop, an advertisement showing the store's brand is displayed to the user; [0473] describes when the wearer is food shopping, advertisement providing facilities may be providing information to the wearer in association with the products in the wearer's proximity; [0478] describes the local advertisement may be associated with a physical aspect of the user's view of the surrounding environment. The local advertisement may also be displayed as an augmented reality advertisement wherein the advertisement is associated with a physical object of the surrounding environment, e.g. a local advertisement may be associated with a physical billboard as described in fig. 18. In embodiments where the advertisement is associated with an object in the user’s view of the surrounding environment, the advertisement may remain associated with or in proximity to the object even as the user turns his head. For example, if an advertisement, such as the coffee cup as described in fig. 19, is associated with a particular building, the coffee cup advertisement may remain associated with and in place over the building even as the user turns his head to look at another object in his environment; [0480] describes the content for the local advertisement may be determined based on the user's personal information; it should be noted that based on the user’s preferences, the points of interest relevant to the user based on his interest will be selected for advertisement);
determining, via the one or more sensors of the wearable head device, whether the user is near the geo-spatial location ([0484]: wearer may want to get information about a place in which the user may be present at a particular time such as during driving, walking, jogging and the like. If the wearer is interested in real estate, information about buildings within the user's field of view that are available for rent or purchase is presented to the user; fig. 119 and [0917]: identify objects of interest to the user in the user's field of view; [0467] describes local advertisements may be stored on a server that contains geo-located local advertisements, and these advertisements may be delivered to the wearer individually as the wearer approaches a particular location. The geographic location may be a city, a part of the city, a number of blocks, a single block, a portion of the street, sidewalk, and the like, representing regional, local, hyper-local areas; [0475] describes the wearer may receive advertisements and offers automatically or based on request regarding current deals, promotions and events in the interested location such as a nearby shopping store; [0476] describes when a user is walking by a coffee shop, and based on user's proximity to the shop, an advertisement showing the store's brand is displayed to the user; [0473] describes when the wearer is food shopping, advertisement providing facilities may be providing information to the wearer in association with the products in the wearer's proximity; [0478] describes the local advertisement may be associated with a physical aspect of the user's view of the surrounding environment. The local advertisement may also be displayed as an augmented reality advertisement wherein the advertisement is associated with a physical object of the surrounding environment, e.g. a local advertisement may be associated with a physical billboard as described in fig. 18. In embodiments where the advertisement is associated with an object in the user’s view of the surrounding environment, the advertisement may remain associated with or in proximity to the object even as the user turns his head. For example, if an advertisement, such as the coffee cup as described in fig. 19, is associated with a particular building, the coffee cup advertisement may remain associated with and in place over the building even as the user turns his head to look at another object in his environment; [0480] describes the content for the local advertisement may be determined based on the user's personal information; it should be noted that based on the user’s preferences, the points of interest relevant to the user based on his interest will be selected for advertisement);
in accordance with a determination that the user is near the geo-spatial location, presenting the digital content on a see-through display of the wearable head device ([0467] describes as the user walks by the stores, the advertising providing facilities may trigger the delivery of an advertisement to the wearer based on a known location of the user determined by an integrated location sensor such as a GPS), wherein:
presenting the digital content (advertisement) on a see-through display (abstract) comprises presenting the digital content on the see-through display based on the personal information ([0469] describes roadside billboards containing offers and advertisements from sellers or service providers. The augmented advertisement may provide a live and near-to-reality perception to the user or the wearer; [0476] describes when a user is walking by a coffee shop, and based on user's proximity to the shop, an advertisement showing the store's brand is displayed to the user; [0478] describes the local advertisement may be associated with a physical aspect of the user's view of the surrounding environment. The local advertisement may also be displayed as an augmented reality advertisement wherein the advertisement is associated with a physical object of the surrounding environment, e.g. a local advertisement may be associated with a physical billboard as described in fig. 18. In embodiments where the advertisement is associated with an object in the user’s view of the surrounding environment, the advertisement may remain associated with or in proximity to the object even as the user turns his head. For example, if an advertisement, such as the coffee cup as described in fig. 19, is associated with a particular building, the coffee cup advertisement may remain associated with and in place over the building even as the user turns his head to look at another object in his environment).
Although Border et al. is noted as a prior art reference, under 35 USC § 102(a)(2), it is considered to be not available for an anticipation or obviousness rejection as prior art (see MPEP § 717.02) as set forth in the Statement of Common Ownership in parent application (US 14/299474; see remarks filed on 7/8/2019).
Siegel et al. (US 9202233) teaches that personal information of the user includes the types of physical structures in the environment that are of interest to the user (col. 7 lines 51-57).
Jin (US 2012/0047233) teaches the personal information provides an indication of a display attribute (weight information) defining a preferred manner of displaying content (attribute information regarding displaying detailed attribute information or basic attribute information corresponding to the recognized object such as building 1 or building 2 as shown in fig. 2; a user can choose to display detailed content or basic content depending on the type of physical structure) associated with the type of physical structure ([0026] and [0035]: preference information inputted by a user is used by the preference-based weight unit 127 to determine the attribute information of a recognized object by referring to the weight information storage unit 130 that stores a weight condition value depending on a preference of a user). Jin further teaches to select a display attribute based at least in part on the personal information ([0035]: Weight information storage unit 130 may store entertainment related priority information and shopping-related priority information. The preference-based weight unit 127 checks if an object being displayed is related to preference information that is input by a user. As a result of the checking, if the object is related to the preference information, the preference-based weight unit 127 determines attribute information of the object as highest, and as a result, the apparatus received detailed attribute information). Jin also teaches the digital content is perceived by the user to be associated with the instance of the type of structure at the selected geo-spatial location and displayed in accordance with the display attribute ([0035]: displaying the received attribute information together with the corresponding object; [0023]: the merging unit 129 receives attribute information based on the determined stage of attribute information from the object server and combines the received attribute information with the corresponding object to display both pieces of information on the display unit 140).


Allowable Subject Matter
Claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-7, 9-14 and 16-20, none of the cited prior art of record, teaches individually or in combination, to present the digital content on the see-through display comprises indicating a spatial relationship between the digital content and the physical structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612